954 F.2d 62
PITTSTON WAREHOUSE CORPORATION, Plaintiff-Appellant,v.AMERICAN MOTORISTS INSURANCE COMPANY;  C.A. Shea & Company,Inc., Defendants-Appellees.
No. 572, Docket 91-7727.
United States Court of Appeals,Second Circuit.
Argued Dec. 18, 1991.Decided Jan. 13, 1992.

Edward M. Joffe, Miami, Fla.  (Sandler, Travis & Rosenberg, of counsel), for plaintiff-appellant.
Daniel J. Sullivan, New York City (Daniel E. Kremens, Christy & Viener, of counsel), for defendants-appellees.
Before TIMBERS, MESKILL and KEARSE, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment entered in the United States District Court for the Southern District of New York, Sweet, J., granting defendants' motion for summary judgment.   In a prior ruling, the district court had determined that defendant-appellee American Motorists Insurance Co.  (Amico) converted plaintiff-appellant Pittston Warehouse Corporation's (Pittston) property.   See Pittston Warehouse Corp. v. American Motorists Ins. Co., 715 F. Supp. 1221 (S.D.N.Y.1989).   This appeal challenges the district court's determination that Pittston was not entitled to additional interest, consequential or punitive damages or attorney's fees as a result of the conversion.


2
Amico did not cross-appeal from the district court's determination that a conversion occurred because Amico was not harmed by the final judgment.   Amico does argue, however, as an additional reason why the district court was correct in not awarding any money damages that it did not convert Pittston's property.   We need not reach this issue because we conclude that additional interest, damages and attorney's fees, if awarded, would have been inappropriate in this case.   We reach this conclusion substantially for the reasons set forth in Judge Sweet's opinion dated May 23, 1991.   Accordingly, the judgment is affirmed.


3
Costs to the appellees.